



Exhibit 10.8.1


OMNIBUS AMENDMENT AND CONSENT
This omnibus amendment and consent (this “Agreement”) is entered into as of
November 29, 2018 (the “Effective Date”), by and among TELLURIAN PRODUCTION
HOLDINGS LLC, a Delaware limited liability company (“Borrower”), the Lenders
(defined below) party hereto, GOLDMAN SACHS LENDING PARTNERS LLC, as the
administrative agent (in such capacity, including any successors or assigns in
such capacity, “Administrative Agent”), J. ARON & COMPANY LLC, as the collateral
agent (in such capacity, including any successors or assigns in such capacity,
“Collateral Agent”), and, for the purpose of Section 3 below only, J. ARON &
COMPANY LLC, as the initial swap counterparty under the Intercreditor Agreement
(the “Initial Swap Counterparty”).
WITNESSETH:
WHEREAS, Borrower, Administrative Agent, Collateral Agent and the financial
institutions party thereto as lenders (the “Lenders”, and together with
Administrative Agent and Collateral Agent, the “Lender Parties”), have entered
into that certain Credit Agreement dated as of September 28, 2018 (as amended,
restated, supplemented or otherwise modified (including by this Agreement), the
“Credit Agreement”);
WHEREAS, Borrower has requested that the Lender Parties amend the Credit
Agreement and grant a consent under the Credit Agreement with respect to the
Specified Expenditures (defined below), in each case, as herein provided;
WHEREAS, the Administrative Agent, the Collateral Agent and the Initial Swap
Counterparty have agreed to amend the Intercreditor Agreement as herein
provided; and
WHEREAS, subject to the terms and conditions hereinafter set forth, the Lender
Parties and the Initial Swap Counterparty, as applicable, have agreed to amend
the Credit Agreement and the Intercreditor Agreement as herein provided and
grant a consent under the Credit Agreement as set forth herein with respect to
the Specified Expenditures.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
and to the conditions precedent set forth herein, the parties to this Agreement
hereby agree as follows:
SECTION 1.Terms Defined in the Credit Agreement
As used in this Agreement, except as may otherwise be provided herein, all
capitalized terms defined in the Credit Agreement shall have the same meaning
herein as therein, all of such terms and their definitions being incorporated
herein by reference.
SECTION 2.Amendments to Credit Agreement.
(a)The definition of “Projected Production” in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:
“Projected Production” as of any time means the projected production of Proved
Developed Producing Oil and Gas Properties (measured by volume unit or BTU
equivalent, not sales price), for the term of the contracts or a particular
month, as applicable, as such production has been projected in the Reserve
Report most recently delivered to the Lenders, as updated by any Return
Certificate (or as otherwise approved by the Administrative Agent in its sole
discretion), provided that “Projected Production” shall include pro forma proved
developed producing reserves for any well a Credit Party is seeking to drill and
that is the subject of a Return Certificate.”
(b)The first sentence of Section 2.2(b)(v) of the Credit Agreement is hereby
amended and restated as follows:
“(v)    The Collateral Agent shall owe to Borrower for each calendar month
interest on the Margin Balance at the Federal Funds Rate, and the Collateral
Agent shall deliver such interest payments to the Borrower by wire transfers to
a Controlled Account designated by the Borrower within five (5) Business Days
after the end





--------------------------------------------------------------------------------





of such calendar month; provided, that all interest owing by the Collateral
Agent to Borrower for the period starting September 28, 2018 through October 31,
2018 shall be delivered to the Borrower within five (5) Business Days after
November 30, 2018.”
(c)Section 7.1(b) of the Credit Agreement is hereby amended and restated as
follows:
“Monthly Reports. (i) As soon as available and in any event within forty-five
(45) days after the end of each calendar month, a report summarizing, as
requested by Administrative Agent or any Lender, (A) the gross volume of sales
and actual production during such month from all of the Oil and Gas Properties
of the Credit Parties and current prices being received for such production, (B)
detailed determinations of costs and such other information as may be reasonably
requested by Administrative Agent or any Lender, and (C) lease operating
expenses (separated by category of expense) and Permitted Expenditures paid or
incurred during such month; and (ii) on or before the last day of each month
(beginning with the month ending December 31, 2018), the Projections for the
immediately following month.
(d)Section 7.15(a) of the Credit Agreement is hereby amended and restated as
follows:
“Minimum Hedging. Within five (5) Business Days after (i) prior to the APOD
Completion Date, the approval of a Return Certificate for the drilling of a well
that will be operated by a Credit Party pursuant to the APOD, (ii) prior to the
APOD Completion Date, notice from the operator of a well that is not operated by
a Credit Party that sales of Hydrocarbons from such well have commenced and
(iii) from and after the APOD Completion Date, the delivery of each Reserve
Report hereunder (each such date, the “Hedging Transaction Date”), the Credit
Parties shall enter into and thereafter maintain their position in one or more
Acceptable Commodity Hedging Transactions consisting of fixed price swaps or
collars and covering aggregate notional volumes of not less than 75% of
Projected Production for each month following the Hedging Transaction Date
through the later of (x) the date twenty-seven (27) months after the date such
well commences production and (y) the Maturity Date. Any swaps or collars
utilized to comply with this Section 7.15 must have a fixed price paid to the
Credit Parties (for swaps) or floor price paid to the Credit Parties (for
collars) that would satisfy the internal rate of return set forth in the Return
Certificate or that is otherwise acceptable to the Administrative Agent in its
sole discretion. Within five (5) Business Days after each Hedging Transaction
Date, the Credit Parties shall enter into and thereafter maintain their position
in one or more Acceptable Commodity Hedging Transactions consisting of basis
differential hedges covering aggregate notional volumes of not less than 75% of
Projected Production for each month following the Hedging Transaction Date on a
rolling 12-month basis through the later of (x) the date twenty-seven (27)
months after the date such well commences production and (y) the Maturity Date.”
SECTION 3.Amendments to Intercreditor Agreement.
(a)Clause (ii) of Section 4.02(a) of the Intercreditor Agreement is hereby
amended and restated as follows:
“(ii) during the existence of a Triggering Event, all such amounts received by
any Creditor or the Collateral Agent (other than (x) amounts received by any
Creditor as a result of the exercise of netting or set-off rights permitted
pursuant to the provisos set forth in Section 2.02, which shall be for the sole
benefit of such Creditor, (y) amounts received by J. Aron in respect of any
collateral pledged or posted to J. Aron under the J. Aron ISDA in accordance
with the terms thereof, which shall be for the sole benefit of J. Aron or (z)
the Margin Balance, which shall be for the sole benefit of the Lenders) shall be
treated as if constituting Proceeds, shall be turned over to the Collateral
Agent, and shall be applied by the Collateral Agent in accordance with Section
4.02(c) below.”
(b)The language before the colon in Section 4.02(c) of the Intercreditor
Agreement is hereby amended and restated as follows:
“(c) All Collateral or Proceeds received by the Collateral Agent or any Creditor
during the existence of a Triggering Event or otherwise in connection with any
Enforcement Action (other than (x) amounts received by any Creditor as a result
of the exercise of netting or set-off rights permitted pursuant to the provisos
set forth in Section 2.02, which shall be for the sole benefit of such Creditor,
(y) amounts received by J. Aron in





--------------------------------------------------------------------------------





respect of any collateral pledged or posted to J. Aron under the J. Aron ISDA in
accordance with the terms thereof, which shall be for the sole benefit of J.
Aron or (z) the Margin Balance, which shall be for the sole benefit of the
Lenders) shall be applied in the following order”.
SECTION 4.Consent
(a)Borrower has advised the Lender Parties that it desires to make the payments
described on Schedule I hereto (the “Specified Expenditures”), which payments,
if made in the absence of this Agreement, would violate Sections 2.2(a), 8.2 and
8.25 of the Credit Agreement.
(b)Subject to the satisfaction or waiver in writing of the conditions precedent
set forth in Section 5 hereof, and in accordance with Section 12.12 of Credit
Agreement, the Lender Parties hereby consent to the Borrower making the
Specified Expenditures (the “Consent”). Other than the Consent, nothing in this
Agreement shall be deemed to be (i) a consent to the deviation by any Credit
Party from strict compliance with the terms and conditions of the Loan
Documents, (ii) a waiver of any Default or Event of Default, or (iii) a waiver
of (or an agreement to forbear from exercising) any rights or remedies that the
Lender Parties have pursuant to the Credit Agreement and applicable law by
reason of any Default or Event of Default.
SECTION 5.Conditions of Effectiveness
This Agreement shall become effective on the Effective Date upon fulfillment of
the following conditions precedent:
(a)Borrower shall have delivered to Administrative Agent a duly executed
counterpart of this Agreement; and
(b)Parent Guarantor and each Subsidiary Guarantor shall have delivered to
Administrative Agent a duly executed counterpart of the Ratification Agreement
substantially in the form attached hereto as Exhibit A (the “Ratification
Agreement”).
SECTION 6.Representations and Warranties
Borrower represents and warrants to the Lender Parties, with full knowledge that
the Lender Parties are relying on the following representations and warranties
in executing this Agreement, as follows:
(a)The execution, delivery and performance of this Agreement and the
Ratification Agreement by Borrower and each Guarantor party thereto and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary company action on the part of Borrower and such
Guarantor.
(b)This Agreement, the Ratification Agreement, the Credit Agreement, the Loan
Documents and each and every other document executed and delivered in connection
herewith constitute legal, valid, and binding obligations of Borrower and each
Guarantor party thereto, enforceable against such Person in accordance with
their respective terms, except as may be limited by equitable principles or
Debtor Relief Laws.
(c)The execution, delivery, and performance by Borrower of this Agreement and
each Guarantor of the Ratification Agreement, and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate or
conflict with, or result in a breach of, or require any consent under, or other
action to, with or by (A) the Constituent Documents of such Person, (B) any
applicable Law, rule, or regulation or any order, writ, injunction, or decree of
any Governmental Authority or arbitrator where such violation or conflict would
reasonably be expected to result in a Material Adverse Event, or (C) any other
agreement or instrument to which such Person is a party or by which it or any of
its Properties is bound or subject which could reasonably be expected to result
in a Material Adverse Event, or (ii) constitute a default under any such
agreement or instrument which could reasonably be expected to result in a
Material Adverse Event, or result in the creation or imposition of any Lien upon
any of the revenues or assets of such Person.
(d)The execution, delivery and performance by Borrower of this Agreement and
each Guarantor of the Ratification Agreement, and the consummation of the
transactions contemplated hereby and thereby do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority.





--------------------------------------------------------------------------------





(e)As of the date of this Agreement, the Credit Parties, taken as a whole, are
Solvent and have not entered into any transaction with the intent to hinder,
delay or defraud a creditor.
(f)(i) No Default has occurred and is continuing, and (ii) all of the
representations and warranties contained in Article 6 of the Credit Agreement
and in the other Loan Documents are true and correct in all material respects
(other than any representations or warranties subject to a Material Adverse
Event qualification or any other qualification as to materiality, which are true
and correct in all respects) on and as of the Effective Date, in each case with
the same force and effect as if such representations and warranties had been
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (other than any representations or
warranties subject to a Material Adverse Event qualification or any other
qualification as to materiality, which were true and correct in all respects) as
of such earlier date.
SECTION 7.Reference to and Effect on the Loan Documents
Upon the effectiveness hereof, on and after the date hereof, (i) each reference
in the Credit Agreement or the Intercreditor Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import and (ii) each reference
in any other Loan Document to “the Credit Agreement” or “the Intercreditor
Agreement”, shall, in each case, mean and be a reference to the Credit Agreement
or the Intercreditor Agreement, as applicable, after giving effect to this
Agreement.
SECTION 8.Cost and Expenses
Borrower agrees to pay all reasonable and documented out-of-pocket costs and
expenses of the Lender Parties and their Related Parties connection with this
Agreement, including, without limitation, the reasonable and documented
out-of-pocket fees and expenses of legal counsel for the Lender Parties and
their Related Parties in connection herewith.
SECTION 9.Extent of Consent
Except as otherwise expressly provided herein, none of the Credit Agreement, the
Intercreditor Agreement or any of the other Loan Documents are amended, modified
or affected by this Agreement. Borrower hereby ratifies and confirms that: (a)
all of the terms, conditions, covenants, representations, warranties and all
other provisions of the Credit Agreement remain in full force and effect; (b)
each of the other Loan Documents are and remain in full force and effect in
accordance with their respective terms; (c) the Collateral is unimpaired by this
Agreement; and (d) any and all Liens, security interests and other security or
Collateral now or hereafter held by the Lender Parties as security for payment
and performance of the Secured Obligations are hereby renewed and carried forth
to secure payment and performance of all of the Secured Obligations.
SECTION 10.Waiver and Release
In consideration of the Consent provided herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower hereby waives, releases, and forever discharges each Lender Party, its
predecessors and its successors, assigns, affiliates, shareholders, directors,
officers, accountants, attorneys, employees, agents, representatives, and
servants (collectively, the “Released Parties”) of, from and against any and all
claims, actions, causes of action, suits, proceedings, contracts, judgments,
damages, accounts, reckonings, executions, and liabilities whatsoever of every
name and nature, whether known or unknown, whether or not well founded in fact
or in law, and whether in law, at equity, or otherwise, which such Person ever
had or now has for or by reason of any matter, cause, or anything whatsoever to
this date relating to or arising out of the Loans, this Agreement, or any of the
Loan Documents, including without limitation any actual or alleged act or
omission of any of the Released Parties with respect to the Loans or any of the
Loan Documents, or any Liens or Collateral in connection therewith, or the
enforcement of any of the Lender Parties’ rights or remedies thereunder. The
terms of this waiver and release shall survive the termination of this
Agreement, the Loans, the Credit Agreement and the Loan Documents and shall
remain in full force and effect after the termination of this Agreement.









--------------------------------------------------------------------------------





SECTION 11.Claims
As additional consideration of the execution, delivery, and performance of this
Agreement by the parties hereto and to induce the Lender Parties to enter into
this Agreement, Borrower represents and warrants that it does not know of any
defenses, counterclaims or rights of setoff to the payment of any Secured
Obligations to any Secured Party.
SECTION 12.Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
SECTION 13.Severability
Any provision of this Agreement held by a court of competent jurisdiction to be
invalid or unenforceable shall not impair or invalidate the remainder of this
Agreement and the effect thereof shall be confined to the provision held to be
invalid or illegal. Furthermore, in lieu of such invalid or unenforceable
provision there shall be added as a part of this Agreement a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable.
SECTION 1.GOVERNING LAW; VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
The provisions of Section 12.13 of the Credit Agreement are hereby incorporated
herein mutatis mutandis.
SECTION 14.Headings
The headings, captions, and arrangements used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
SECTION 15.NOTICE OF FINAL AGREEMENT
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO.




[Remainder of Page Left Blank; Signature Pages to Follow]







































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized.




BORROWER:


TELLURIAN PRODUCTION HOLDINGS LLC, a Delaware limited liability company
By:    /s/ Graham McArthur
Name: Graham McArthur
Title: Treasurer




















































































Signature Page Omnibus Amendment and Consent





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:


GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent
By:    /s/ Simon Collier
Name: Simon Collier
Title: Authorized Signatory






COLLATERAL AGENT:


J. ARON & COMPANY LLC, as Collateral Agent
By:    /s/ Simon Collier
Name: Simon Collier
Title: Attorney-In-Fact






LENDERS:


J. ARON & COMPANY LLC, as a Lender
By:    /s/ Simon Collier
Name: Simon Collier
Title: Attorney-In-Fact






For purposes of Section 3 only, INITIAL SWAP COUNTERPARTY:


J. ARON & COMPANY LLC, as Initial Swap Counterparty under the Intercreditor
Agreement
By:    /s/ Simon Collier
Name: Simon Collier
Title: Attorney-In-Fact












Signature Page Omnibus Amendment and Consent





--------------------------------------------------------------------------------









EXHIBIT A
FORM OF RATIFICATION AGREEMENT
November 29, 2018
Reference is made to that certain (i) Credit Agreement dated as of September 28,
2018 (as amended, restated, supplemented or otherwise modified (including by the
Amendment referred to below), the “Credit Agreement”), by and among TELLURIAN
PRODUCTION HOLDINGS LLC, a Delaware limited liability company (“Borrower”), the
lenders party thereto, GOLDMAN SACHS LENDING PARTNERS LLC, as the administrative
agent (in such capacity, including any successors or assigns in such capacity,
“Administrative Agent”), and J. ARON & COMPANY LLC, as the collateral agent (in
such capacity, including any successors or assigns in such capacity, “Collateral
Agent”), (ii) the Intercreditor Agreement dated as of September 28, 2018 (as
amended, restated, supplemented or otherwise modified (including by the
Amendment referred to below), by an among Borrower and the other Credit Parties
party thereto, Administrative Agent, Collateral Agent and J. Aron & Company LLC,
as initial swap counterparty (“Initial Swap Counterparty”), and (iii) the
Omnibus Amendment and Consent dated as of the date hereof (the “Amendment”),
among Borrower, Administrative Agent, Collateral Agent, the lenders party
thereto and Initial Swap Counterparty. Capitalized terms used herein have the
meanings given to such terms in the Credit Agreement.
Each of the undersigned Guarantors hereby (a) acknowledges the terms of the
Amendment; and (b) ratifies, confirms and agrees that, following the
effectiveness of the Amendment on the Effective Date referred to therein,
(i) the Loan Documents to which such Guarantor is a party shall remain in full
force and effect on such date, including without limitation the Guaranty
Agreement and the Security Documents to which such Guarantor is a party and
(ii) the applicable Security Documents shall continue to secure the Secured
Obligations, in the manner and to the extent provided therein, without defense,
set off, counterclaim, discount or charge of any kind as of the date hereof.
Without limiting the foregoing, each Guarantor that is a Subsidiary of Borrower
hereby agrees to the amendments to the Intercreditor Agreement set forth in
Section 3 of the Amendment in accordance with Section 5.10 of the Intercreditor
Agreement.
This Ratification Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
THIS RATIFICATION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]








Exhibit A to Omnibus Amendment and Consent







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed on the date first above written.
TELLURIAN INC.
By:    
Name:
Title:




TELLURIAN PRODUCTION LLC
By:    
Name:
Title:




TELLURIAN OPERATING LLC
By:    
Name:
Title:
























































Exhibit A to Omnibus Amendment and Consent





--------------------------------------------------------------------------------









SCHEDULE I
Specified Expenditures
The following categories of expenses relating to the SCOTT, formerly known as
NIXON, 25X36 14 10 HC 1-ALT well, which is set forth on the APOD, in an
aggregate amount not to exceed $100,000: (a) Land Services & Expenses, (b) Legal
Fees & Expenses, and (c) Permits, Surveys & Regulatory Expenses.






























































Schedule I to Omnibus Amendment and Consent



